Citation Nr: 0331120	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-34 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1969.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) in August 2002 on appeal from an August 1997 
rating decision by the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The August 
2002 Board decision continued the rating for the veteran's 
sinusitis at 30 percent.  The August 2002 Board decision 
also awarded an initial rating of 10 percent for septal 
deviation.  The veteran appealed the Board's August 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a Joint Motion for Remand 
and Stay of Proceedings (Joint Motion), issued an Order 
dated in May 2003, which vacated that portion of the Board's 
decision that denied a rating in excess of 30 percent for 
the veteran's sinusitis disability.


REMAND

The Joint Motion by the parties before the Court noted that 
the appellant had not been notified by VA in specific terms 
as to the evidence which would be needed to substantiate his 
claim and whether VA or the appellant is expected to attempt 
to obtain and submit such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board must remand the case in 
order to satisfy VA's duty to notify the appellant.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).  The Board also 
notes that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA 
notice.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also 
be apprised of the VCAA notice 
obligations in accordance with the 
aforementioned Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs.

2.  The case should again be reviewed on 
the basis of the additional evidence.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim at this time.  The veteran is free to submit any 
additional argument and/or evidence he desires to have 
considered in connection with this appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



